FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $100.
Defendant filed a motion for new trial on the following grounds:
“1. That the verdict is against the law.
2. That the verdict is against the evidence.
3. That the verdict is against the law, the evidence and the weight thereof.
4. That the defendant has discovered new and material evidences, not cumulative, which by the exercise of due care he was unable to discover prior to the trial of the within cause.”
At the hearing on the motion the fourth ground was not pressed.
The suit is one to recover for damages done to furniture and furnishings contained in a room of a tenement rented by the plaintiff from defendant’s wife. Defendant was engaged in whitewashing a ceiling when through his negligence, as claimed by the plaintiff, the pail containing whitewash was overturned, whereby the plaintiff’s rug, furniture, etc., were damaged.
■Mrs. Cardin testified that Mr. Lovett was in the parlor whitewashing a ceiling ; that she heard a crash and went in; that the pail of whitewash had fallen into the center- of the rug; that the upholstery of the parlor set was *10badly spattered; that the defendant exclaimed: “Look, what I have done.”
For plaintiff: Fergus J. McOsker.
For defendant: Robinson and Robinson.
The defendant denied that damage was done to the extent testified to by plaintiff’s wife.
It was for the jury to -say whether the defendant did what he reasonably could and should have done, under all the circumstances, to prevent the occurrence of such -a happening. In the Court’s judgment there was testimony from which the jury could properly find as they did.
The verdict does substantial justice between the parties and defendant’s motion is therefore denied.